CaSe:lQ-lOS??-EEB DOC#ZZJ_ Filed:OZ/OS/J_Q Entered202/08/1916234245 Pagel Ofl

 
 

Fi|| in this information to identify your case:

 

lmwa Rir=_lim_th_n_Qc_a_sip___ _______ __ __ !
Firsi h|ame Middie Nama _ ___Lest Name _ ____ ____ "

. Debtor 2 ________ ____ _ ___ ____ __

l (Spouse if, tiling) F-`irst Name Micld|e Name ' ' Last Narne n '__ '__

 

United States Bankruptcy Courtforthe: D|STR|CT OF COLORADC__)_

§Case number _
§ {ilknown}

L__| Check ifthis is an
i__ ____ _ _______ _| amended filing

 

Otficia| Form 1066
Schec|u|e G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

1. Do you have any executory contracts or unexpired leases?
l:] No. Check this box and mathis form with the court with your other schedules ¥ou have nothing else to report on this form.

- Yes, Fiii in all of the information below even if the contacts of leases are listed on Schedu.‘e A/B:P.'operty (O)°Ecia| Fomt 105 AIB).

2_ List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

examp|e, rentl vehicle lease, cell phone}. See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, l~iumber, Street, City. State and ZlP Code
2-1 American Homes Rental House - 4564 Mt. Princeton Street, Brightonl CO
3131 S. Vaughn Way # 220 8060‘1
Aurora, CO 80014
22 Direct Capita| 3 Vehicles
155 Cornmerce Way

Portsmouth, NH 0380‘1

 

Of'liciai Form 1066 Schedu|e G: Executory Contracts and Unexpired Leases Page 1 of 1
Soflware Copyright {o) 1996-2018 Besi Case, LLC - ww\.v.bestcase_com

Best Case Benkr'uptcy

